Citation Nr: 1524375	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for revocation of forfeiture.

2.  Entitlement to revocation of forfeiture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran in this matter had active duty from December 1941 to April 1942. He died in a concentration camp in the Philippines in April 1942.  The appellant is the widow of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination by the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO determined that new and material evidence had not been received to reopen a final decision declaring forfeiture of eligibility for VA benefits. 

The Appellant waived initial RO consideration of any new evidence in March 2015, therefore, the Board may consider the claim to reopen without further remand.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2014).

This matter was previously before the Board in September 2013.  The Board denied the claim to reopen on the grounds that no new and material evidence had been received since the most recent final decision in May 2005.  The Appellant appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  The Court issued a November 2014 Memorandum Decision vacating the Board's September 2013 decision and remanding the matter to the Board for readjudication.  In that decision, the Court determined that the Board had failed to provide adequate reasons and bases for its determination that the evidence received since the final May 2005 denial was not new and material.  The Court instructed on readjudication that the Board must presume the credibility of the appellant's statements, in which she in part claims that she did not knowingly and intentionally present fraudulent evidence to VA in October 1972 because she lacked the intent to mislead.  The Court further instructed that, "[i]f the statements are material to her claim, the Board must then reopen the appellant's claim and properly adjudicative it."  The Board will readjudicate the claim to reopen as instructed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to revocation of forfeiture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2005 Board decision that found new and material evidence had not been received to reopen the decision which declared a forfeiture of all rights, claims, and benefits (except insurance benefits) under laws administered by the Department of Veterans Affairs is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2014). 

2.  Evidence associated with the claims file since the May 2005 Board denial, including particularly a September 2012 statement, relates to an unestablished fact necessary to substantiate the claim for revocation of forfeiture, is not cumulative or redundant of evidence previously received, and raises a reasonable possibility of substantiating the claim for revocation of forfeiture of VA benefits under 38 U.S.C.A. § 6103(a).






CONCLUSIONS OF LAW

1.  The May 2005 Board decision that found there was no new and material evidence presented to reopen the claim for revocation of forfeiture is final.  38 U.S.C.A. § 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2014). 

2.  Evidence received since the Board's May 2005 denial is new and material, the criteria for reopening the appellant's claim for revocation of forfeiture are met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board has determined that the criteria for reopening have been met, any failure of VA to fulfill its duties to notify and assist cannot have prejudiced the appellant.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

Overview:  Reopen Claim for Revocation of Forfeiture

The appellant claims that she has submitted new and material evidence sufficient to reopen her claim for revocation of forfeiture originally adjudicated in July 1975.  The forfeiture prevents her from receiving Dependency and Indemnity Compensation (DIC) benefits.

The procedural developments both before and after the original decision to impose forfeiture are discussed at length in the Board's September 2013 decision and in the November 2014 CAVC Memorandum Decision.  That lengthy history will not be repeated in detail here.  In short, the appellant made numerous, unsuccessful attempts after the July 1975 adjudication to have her right to receive benefits reinstated.  In a May 2005 decision, the Board determined that the appellant had not, up to that point, submitted new and material evidence sufficient to reopen her claim for revocation of forfeiture.  The appellant's motions for reconsideration of that determination were denied by the Board in February 2006 and May 2008.  Her appeals to the CAVC and to the United States Court of Appeals for the Federal Circuit were dismissed because of lack of jurisdiction in March 2007 and December 2007, respectively.  Therefore, the Board's May 2005 decision was the last prior final decision on the merits in this appeal.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.

Absent the submission of new and material evidence, a final claim cannot be reopened or re-adjudicated by VA.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).

The appellant filed a new claim to reopen in September 2009.

Legal Principles:  Reopen Claim for Revocation of Forfeiture

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Shade, 24 Vet. App. at 119-20.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In May 2005, the Board issued a decision denying the appellant's request to reopen her claim.  The decision stated that the appellant misunderstood that she was being
denied benefits, not because of her cohabitation, but because of her fraudulent statements.  Further, it stated that the evidence submitted by the appellant to reopen her claim "does not tend to show that she did not make the false statements and did not commit[] the fraudulent acts."

The central issue of this appeal, then, is whether the appellant has submitted new and material evidence supporting her contention that she did not make false statements or commit fraudulent acts as determined in 1975 including, particularly, whether she "knowingly" made or arranged "for the making of a false or fraudulent affidavit, declaration, or statement concerning" her claim for DIC benefits in October 1972.

In its November 2014 Memorandum Decision, the Court specifically instructed the Board to "presume the credibility of the appellant's statements, [sic] in which she in part claims that she did not knowingly and intentionally present fraudulent evidence to VA in October 1972 because she lacked the intent to mislead."  The Court continued:  "If the statements are material to her claim, the Board must then reopen the appellant's claim and properly adjudicate it."

The governing statute provides that a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 6103(a) (West 2014) [formerly 38 U.S.C.A. § 3503(a) (1975)].  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the CAVC noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable- doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentment of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision.

The statute and implementing regulations require that, to form the basis for a forfeiture of benefits, a false statement must be made "knowingly" or be "fraudulent" (i.e. intentionally and with a purpose to mislead).  The claimant's intent is, therefore, a key component of the forfeiture statute and, consequently, any claim to revoke a prior forfeiture decision.  Because the Board has been instructed to credit the appellant's September 2012 statement that she lacked any intent to mislead and to reopen the claim if that statement of lack of intent is material, the Board will grant the request to reopen the claim.


ORDER

New and material evidence having been received, the claim for revocation of forfeiture is reopened.





REMAND

Although the claim for revocation of forfeiture has been reopened, the Board must remand the matter for an initial adjudication of the merits of the reopened claim.

The appellant filed the claim to reopen that is currently on appeal in September 2009.  The RO denied the request to reopen and, in the July 2012 Statement of the Case (mistitled as a Supplemental Statement of the Case), the request to reopen was again denied.  Therefore, the merits of the appellant's claim for revocation of forfeiture has never been adjudicated by the agency of original jurisdiction (AOJ).  "When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010); 38 U.S.C. § 7104(a) ("All questions...shall be subject to one review on appeal to the Secretary.").  While the Board may consider the merits of the underlying claim if it secures a waiver from the claimant of initial adjudication by the AOJ, an effective waiver requires (1) knowledge of the right, and (2) voluntary intent to relinquish the right.  See Janssen v. Principi, 15 Vet.App. 370, 374 (2001).  Here, although the appellant submitted a waiver of consideration of additional evidence in the context of her claim to reopen, there is no indication, either in the waiver or in the other evidence of record, that she intended to waiver her right to have the AOJ adjudicate the underlying claim for revocation of forfeiture in the event it was reopened.  The October 2009 notice letter, and the subsequent notice provided to her, did not explain this particular statutory right and the Board will not presume that she otherwise had knowledge of this right or that she intended to waive it by her March 2015 waiver of consideration of new evidence provided in support of her claim to reopen.

In short, the Board will remand the matter for readjudication of the merits of the appellant's now reopened claim for revocation of forfeiture.  Hickson, 23 Vet. App. at 399; 38 U.S.C. § 7104(a).
Accordingly, the case is REMANDED for the following action:

After providing any required notice and completing any additional development deemed necessary, readjudicate the Veteran's claim for revocation of forfeiture based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


